In a consolidated action, involving the question of whether or not certain articles were a part of certain real property so as to become assessable as such under the Tax Law, the plaintiff claimed under certain tax deeds, delivered upon sales for unpaid taxes, and the defendant claimed by virtue of a bill of sale. The trial court determined that the articles in question were not a part of the real property but belonged to defendant. From the judgment in favor of defendant entered upon such decision, the plaintiff appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., CarsweE, Johnston, Adel and Aldrich, JJ.